Citation Nr: 1537258	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  10-35 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss, evaluated as noncompensably disabling prior to June 9, 2011, and as 10 percent disabling beginning June 9, 2011.

2.  Entitlement to an increased rating for a left foot disability, evaluated as 10 percent disabling prior to July 31, 2014, and as 30 percent disabling beginning July 31, 2014.

3.  Entitlement to service connection for a right foot disability, to include as secondary to the service-connected left foot disability.

4.  Entitlement to service connection for bilateral visual impairment.

5.  Entitlement to service connection for bilateral cataracts.

6.  Entitlement to service connection for diabetes mellitus, type II (DM).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served from May 1971 to June 1975, November 1976 to December 1976, and February 1991 to September 1991, including periods of active duty for training (ACDUTRA) and inactive duty for training INACDUTRA).

This matter comes before the Board of Veterans Appeals (Board) on appeal from a
rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned at a June 2011 Travel Board hearing.  The hearing transcript is of record.  

In April 2014, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.


In an April 2015 rating decision, the Appeals Management Center granted an increased rating of 10 percent for the service-connected bilateral hearing loss, effective June 9, 2011.  In a June 2015 rating decision, the Appeals Management Center granted an increased rating of 30 percent for the service-connected left foot disability, effective July 31, 2014.  The issues of an increased rating for bilateral hearing loss and a left foot disability remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to June 9, 2011, the Veteran had, at worst, Level I hearing loss in the right ear and Level IV hearing loss in the left ear.

2.  For the period beginning June 9, 2011, the Veteran has Level II hearing loss in the right ear and Level V hearing loss in the left ear.

3.  For the period prior to June 9, 2011, the Veteran's left foot disability was manifested by pain with walking and standing and mild tenderness to palpation of the sole of the foot, especially in the area of the anterior heel and the arch; pes planus of a "severe" nature, with marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, indication of swelling on use, and characteristic callosities have not been shown.
4.  For the period beginning June 9, 2011, the Veteran's left foot disability is manifested by tenderness of the plantar surface, pain on weight bearing accentuated, pain on palpitation, with noted functional loss and intermittent use of a cane for ambulation.

5.  A right foot disability was not present in service or for years thereafter, and is not etiologically related to service or service-connected disability.

6.  The Veteran does not have current bilateral visual impairment.

7.  Bilateral cataracts were not present in service or for years thereafter, and are not etiologically related to active service.


CONCLUSIONS OF LAW

1.  For the period prior to June 9, 2011, the criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 
38 C.F.R. § 4.85, 4.86 (a), Diagnostic Code 6100 (2015).

2.  For the period beginning June 9, 2011, the criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2014); 38 C.F.R. § 4.85, 4.86 (a), Diagnostic Code 6100 (2015).

3.  For the period prior to July 31, 2014, the criteria for a rating in excess of 10 percent for a left foot disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5276, 5284 (2015).

4.  For the period beginning July 31, 2014, the criteria for a rating in excess of 30 percent for a left foot disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5276, 5284 (2015).

5.  A right foot disability was not incurred in or aggravated by active service, its incurrence or aggravation during such service may not be presumed, and it is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. 
§ 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

6.  Visual impairment was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

7.  Cataracts were not incurred in or aggravated by the Veteran's active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board. 

Indeed, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence. 
The Veteran was also provided with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date in the June 2009 letter.  

Next, VA has a duty to assist a Veteran in the development of the claim. This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Moreover, the Veteran has submitted statements in support of his claims. 

Additionally, VA examinations relevant to the issues on appeal were obtained in September 2009, October 2009, July 2014, August 2014, and June 2015.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that unless otherwise noted, the VA examinations obtained in this case are adequate, they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claims to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities or that they have worsened since these VA examinations, and he has not contended otherwise.

Finally, it is noted that this appeal was remanded by the Board in April 2014 in order to provide the Veteran with new VA examinations and opinions, and to attempt to obtain additional medical records.  The Board is satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the Board hearing, the undersigned discussed with the Veteran the issues on appeal, the evidence required to substantiate the claims, and asked questions to elicit information relevant to the claims.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 
4.45 (2015).

The Court of Appeals for Veterans Claims (CAVC) has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the CAVC in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2015).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86 (2015).

Bilateral Hearing Loss

In an October 2009 rating decision, the RO granted service connection for bilateral hearing loss.  A noncompensable evaluation was assigned, effective May 29, 2009.  The Veteran appealed this initial rating.  See November 2009 notice of disagreement.  In an April 2015 rating decision, based on the results from the July 2014 VA examination discussed further below, the RO granted an increased rating of 10 percent for the service-connected bilateral hearing loss, effective June 9, 2011, the date that ascertainable evidence of an increase in severity of the bilateral hearing loss was obtained.

Period Prior to June 9, 2011

The Veteran was afforded a VA audiological examination in October 2009.  The following audiometric findings were reported:

Hertz (Hz):	1000	2000	3000	4000	Average
Right (db):	25	25	30	45	31.25
Left (db): 	35	40	55	65	48.75

Speech audiometry results revealed speech recognition ability of 100 percent in the right ear and 72 percent in the left ear. 

These values do not meet the criteria of 38 C.F.R. § 4.86(a) or (b) for exceptional patterns of hearing impairment.  Applying these values to the rating criteria results in a numeric designation of no more than level I in the right ear and no more than level IV in the left ear.  See 38 C.F.R. § 4.85, Table VI (2015).  Application of the level of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a rating of 0 percent.

Accordingly, the Board finds that there has been no point, prior to June 9, 2011, when the Veteran's bilateral hearing loss disability met or approximated the criteria for a compensable rating.

Period Beginning June 9, 2011

The Veteran was afforded his most recent VA audiological examination in July 2014.  The following audiometric findings were reported:

Hertz (Hz):	1000	2000	3000	4000	Average
Right (db):	30	30	35	50	36.25
Left (db):	40	45	60	75	55.00

Speech audiometry results revealed speech recognition ability of 88 percent in the right ear and 72 percent in the left ear. 

A noted above, in An April 2015 rating decision, based on the results from the July 2014 VA examination, the RO granted an increased rating of 10 percent for the service-connected bilateral hearing loss, effective June 9, 2011, the first ascertainable evidence of an increase in hearing loss.  See June 2011 Travel Board hearing transcript.

These values do not meet the criteria of 38 C.F.R. § 4.86(a) or (b) for exceptional patterns of hearing impairment.  Applying these values to the rating criteria results in a numeric designation of no more than level II in the right ear and no more than level V in the left ear.  See 38 C.F.R. § 4.85, Table V (2015).  Application of the level of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a rating of 10 percent.

Accordingly, the Board finds that the Veteran's hearing loss disability does not currently meet or approximate the criteria for a rating in excess of 10 percent and has not at any time during the period beginning June 9, 2011.


Left Foot Disability

Period Prior to June 9, 2011

Prior to June 9, 2011, the Veteran was rated at 10 percent for his left foot disability under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276.  This diagnostic code contemplates a 10 percent rating when his disability is of a "moderate" level, with a weight bearing line over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet. 

In order to be entitled to the next higher 30 percent evaluation, the evidence must show "severe" disability with marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use and characteristic callosities.  This diagnostic code does not define nonspecific words such as "moderate" or "severe."  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  See 38 C.F.R. § 4.6.
Based on a review of the pertinent evidence, the Board determines that a rating in excess of 10 percent is not warranted prior to June 9, 2011.  The evidence of record for this period includes a September 2009 VA examination.  The Veteran reported intermittent severe sharp pain with walking or standing, but no pain at rest.  He indicated that his pain was treated with a shoe insert with noted improvement in the amount of time he was able to stand.  He also reported flare-ups occurring with
prolonged walking or standing relieved by rest and elevation.  He claimed that during the flare-ups he experienced severe sharp pain lasting several hours.  
Functional limitation during flare-ups was reported as limitations placed upon the amount of time he was able to stand or ambulate.  There were no effects on activities of daily living reported or indicated.  

On physical examination of the foot, there was mild tenderness to palpation of the sole of the foot, especially in the area of the anterior heel and the arch.  His gait was normal.  The left foot did not exhibit any callosities or other abnormalities or abnormal weight bearing or vascular changes.  There were no findings of Achilles' tendon malalignment of the forefoot or mid-foot malalignment, or active motion in the metatarsophalangeal joint of the great toe.  The diagnosis provided was left fascial tear, remote with residual pain and tenderness.

The Board notes that although the Veteran reported and demonstrated pain upon manipulation of the left foot during this period, his symptoms, in their totality, do not reflect "severe" pes planus.  In this regard, there was no evidence of marked deformity of the foot, callosities or other abnormalities, abnormal weight bearing, or swelling on use of the foot.  Moreover, the Veteran's gait was normal, and his pain was characterized as only "tenderness" upon palpation.  Therefore, a 30 percent rating is not warranted under DC 5276 prior to June 9, 2011. 

The Board has also considered whether a higher rating is warranted under DC 5284.  Under DC 5284, a moderate foot injury warrants a 10 percent evaluation; a moderately severe foot injury warrants a 20 percent evaluation and a severe foot injury warrants a 30 percent evaluation.  Actual loss of use of the foot warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, DC 5284. 

The Board finds that based on the evidence discussed above, it does not appear that the Veteran's foot symptoms, in their totality, rise to the level of a "moderately severe" or "severe" foot injury.  In this regard, as noted above on VA examination there was no swelling or erythema of the feet; only "moderate" tenderness in the sole of the foot, especially in the area of the anterior heel and the; no obvious deformities over the foot and ankle while standing; no calluses over the metatarsal heads of the left foot; no deformities over his toes; normal gait; weight bearing and non-weight bearing within normal limits; and unremarkable bone and tendon alignment.  Accordingly, a rating in excess of 10 percent is also not warranted under DC 5284 for this period.

Period Beginning June 9, 2011

The Veteran was afforded his most recent VA examination in July 2014.  The left foot plantar fasciitis was noted with tenderness of the plantar surface, pain on weight bearing and accentuated, pain on palpitation, with noted functional loss and intermittent use of a cane for ambulation. 

In a June 2015 rating decision, the RO granted an increased rating of 30 percent for the service-connected left foot disability, effective July 31, 2014, based on the results of the July 2014 VA examination.

However, the Board notes that during the Veteran's June 9, 2011 Travel Board hearing, the Veteran reported an increase in symptomatology related to his service-connected left foot disability.  The subjective report of worsening symptomatology was corroborated by the objective evidence of the examination findings in July 2014.  Accordingly, resolving all doubt in the Veteran's favor, the Board finds that an increased rating of 30 percent is warranted for the left foot disability, effective June 9, 2011, the earliest date it is factually ascertainable that an increase in severity had occurred.  

A rating in excess of 30 percent is not warranted under Diagnostic Code 5276 because there is no evidence of bilateral involvement.  More specifically, the Veteran is not service-connected for a bilateral foot disability.  

The Board has also considered whether there is any other diagnostic code upon which a higher or separate evaluation would be warranted, but has found none. 

Extra-schedular consideration

The Board also finds that a referral for an extraschedular evaluation, which is a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996).  In this regard, the Court of Appeals for Veteran's Claims has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation Service for extraschedular consideration.

In this case, the evidence does not indicate that the Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the symptoms related to his bilateral hearing loss and left foot disability were applied to the applicable rating criteria, general counsel opinions, and case law.  Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted. 

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

With regard to an extraschedular evaluation under 38 C.F.R. § 3.321 (b) (1), the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the rating schedule.  With regard to functional impairment, including the Veteran's reports of difficulty clearly understanding speech in groups, background noise and when he cannot see the speaker, his speech discrimination abilities have been specifically measured by VA audiological examinations and this functional impairment has thus been taken into account as part of the currently assigned evaluation.  See Martinak, 21 Vet. App. at 455.  Specifically, such criteria contemplate the difficulty the Veteran has hearing in all situations.  In this regard, the rating schedule takes into account both the average decibel loss as well as speech discrimination scores for hearing loss and contemplates that hearing loss may be so profound as to result in scores above the numbers on the charts and beyond the range of audiometers (as indicated by the "+" signs in Tables VI and VIA as well as the provisions of 38 C.F.R. § 4.86(a) (2015)).  In the present case, the provisions of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment are not applicable.

Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule and referral for consideration of an extraschedular evaluation is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to his bilateral hearing loss or left foot disability.  In this regard, The July 2014 VA examiner noted that it could be expected that the Veteran's hearing loss may result in some difficulty understanding speech in difficult listening situations, like in the presence of background noise, in groups, at a distance, when he cannot see speakers' faces, or over the phone.  He noted further that the Veteran may have difficulty following verbal instructions, communicating with customers in noisy environments, and participating in group projects, meetings and conferences.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  However, the examiner concluded that with amplification and with reasonable accommodations, this hearing loss should not render him unable to secure and maintain substantially gainful employment.  The July 2014 VA foot examiner also concluded that the Veteran is able to perform tasks that are necessary for obtaining and maintaining gainful employment, if accommodated with a sedentary position that does not require prolonged walking or standing.  Furthermore, the Board notes that the rating schedule does contemplate industrial impairment and considerable time lost from work.  38 U.S.C.A. § 1151; 38 C.F.R. § 4.1 (2015).  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency 
("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309. 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2015); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Right Foot Disability

The Veteran does not contend and the evidence does not show that his current right foot disability was incurred during his active military duty.  Rather, he contends that compensating for his service connected left foot disability has caused his right foot condition.

The evidence of record shows that the Veteran has been diagnosed with plantar fasciitis and degenerative arthritis of the right foot.  A right foot disability was not diagnosed until many years after service, and there is no competent evidence to establish that any current right foot disability is due to any event or incident of the Veteran's period of active duty. 

Service treatment records are negative for any chronic right foot disability.  There is a single episode of a right foot 3rd toe contusion in 1991, diagnosed as a contusion, with no evidence of a chronic condition with sequela from the acute injury, and normal findings noted on his separation physical exam in June 1991.  

The first objective evidence of a right foot disability is the September 2009 VA examination (discussed further below), 18 years after the Veteran's discharge in 1991, where the Veteran had demonstrated right foot pain and tenderness, although no diagnosis was made at that time.  

With regard to the years-long evidentiary gap in this case between active service and the earliest manifestations of a right foot disability, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence, including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.  

The Veteran was afforded a VA examination of his feet in September 2009.  The examiner indicated there was mild tenderness on the arch of the Veteran's right foot, but he did not find a disability of the right foot, and he did not provide an adequate opinion regarding whether any right foot condition was worsened by the left foot.  Ultimately, the examiner concluded that he could not resolve the issue of
whether the right foot pain and tenderness was due to the remote left foot fascial
tear with residual pain and tenderness without resorting to mere speculation.  The
examiner failed to provide reasoning for this conclusion.  Accordingly, the Board found that the opinion was inadequate for evaluation purposes.  See April 2014 Board remand.

In accordance with the Board's April 2014 remand, the Veteran was afforded another VA examination for his feet in July 2014.  The Veteran reported that he began having right foot pain about 1993, of gradual onset without direct right foot trauma.  He attributed his right foot pain to weight shifting due to left foot pain.  He pointed to plantar foot at metatarsal areas for location of local pain.  Average rating 5/10.  Dull ache to "bone bruise" sensation.  Pain was reported as intermittent with similar frequency and duration as the left foot.  The examiner diagnosed right foot degenerative joint disease (DJD) at 1st MTP joint, and plantar fasciitis, and opined that it is not likely that the diagnosed disabilities are related to a disease or injury incurred in service or during ACDUTRA, or with an injury during INACDUTRA.  In rendering his opinion, he noted that the Veteran gave a history of onset of right foot pain about 1993, but there is no evidence found of evaluation and treatment for a right foot condition in 1993.  In addition, there is no evidence found for evaluation and treatment of chronic right foot pain in the service treatment records.  There is a single episode of a right foot 3rd toe contusion in 1991, diagnosed as a contusion, with no evidence of a chronic condition with sequela from the acute injury, and normal findings noted on his separation physical exam in June 1991.  The examiner further opined that it is not likely that the right foot disability was caused or aggravated by the service-connected left foot disability, noting that the Veteran's left foot disability also occurred in 1991 and the Veteran reported that his right foot symptoms began about 1993.  The examiner explained that medical literature reviewed does not support an opinion that plantar fasciitis in one foot will cause plantar fasciitis in the opposite foot, or that mechanical gait alterations increases the risk of developing functional problems or symptoms in the opposite foot.  Rather, he found that it is more likely that the Veteran's current right foot DJD has developed as a result of the natural process of aging.  There is no other medical evidence of record, which indicates that the Veteran's right foot disability is related to his active military service or his service-connected left foot disability. 

The presumption of service connection for chronic diseases diagnosed within one year following discharge from active duty is also not applicable to this case because the evidence demonstrates that the Veteran's right foot arthritis was diagnosed more than one year after the Veteran's discharge from service.

The Veteran is competent to report the symptoms of his disability, and he has attributed his current right foot disability to his service-connected left foot disability.  However, it would require medical expertise to say that the right foot disability, identified many years after service, had its onset during or as a result of service, or was caused or aggravated by his service-connected left foot disability.  The Veteran, as a layperson, is not qualified to render an opinion concerning the medical cause of his right foot disability.  38 C.F.R. § 3.159(a)(1),(2) (2015); Jandreau, supra. 

In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.

Bilateral Cataracts & Bilateral Visual Impairment

The Veteran contends that the consistent exposure to glare from the sun in the outdoor environment as a combat arms officer and the concussive impact from competitive shooting while in the Army caused him to develop cataracts and visual impairment.  

Service treatment records show that the Veteran reported sand in his eye in
June 1985.  In April 1986 there was a foreign matter in his left eye and in 1991 the
Veteran reported experiencing itching and discharge from his left eye.  Last optometry exam prior to separation from service in March 1991 demonstrated 20/20 Va OD, 20/25 OS; and clear lenses in the absence of cataracts or visual condition or disability.  Later, in March 1991, he was seen in consultation by an ophthalmologist because of physiological optic nerve cupping (a normal variant), which raised a concern about possible glaucoma.  The result of the consult was that the Veteran did not have glaucoma.  No cataracts were identified.  He was separated in September 1991.  

The Veteran reported that he first noticed blurred vision in the summer of 2009 when he began to have difficulty focusing on iron rifle sites.  He underwent cataract surgery and intraocular lens implantation OU by a Dr. C. in Temple, Texas in 2009 and 2010.  

In a November 2009 statement, Dr C. indicated that the Veteran had a posterior subcapsular cataract in the right eye requiring successful cataract surgery and that cataracts could be caused by repetitive trauma.  Dr C. indicated that shooting could cause repetitive trauma.  

In a June 2011 statement, Dr C., indicated that the Veteran's visual acuity after cataract surgery uncorrected, was 20/20 in the right eye and 20/40 in the left eye.  

In accordance with the Board's April 2014 remand, the Veteran was afforded a VA ophthalmology examination in July 2014.  Both on VA examination in July 2014 and in a June 2015 VA opinion, the examiner opined that there was no decrease in visual acuity or other visual impairment.  In July 2014 the examiner noted that although the Veteran reported that Dr. C. supported his contention that his cataracts would typically have been associated with the percussions of firearms over many years; there was no evidence that the Veteran's cataracts were of the traumatic nature.  The examiner also concluded that the onset of the Veteran's cataracts would have been shortly before 2009, when a visual field deficit was first appreciated, and therefore, sometime after 2007.

Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In this case, while the Veteran has reported a history of visual impairment due to cataracts, there is no confirmation in the evidence that the Veteran has, or has ever had, clinically diagnosed visual impairment during the pendency of the appeal.  In the absence of proof of a current disability at some point during the appeal period, there is no valid claim of service-connection.  

With regard to the competency of lay assertions of a diagnosis, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In the present case, while the Veteran is competent to report blurred vision and trouble seeing, he is not competent to clinically diagnose visual impairment, as it takes clinical testing and appropriate training in interpreting that testing and analyzing symptoms to render such a diagnosis. 

In light of the absence of any competent evidence of any visual impairment during the pendency of this appeal, this claim for service connection for visual impairment must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

With regard to the claim for bilateral cataracts, there is no sufficiently probative evidence to support a finding of a nexus between the Veteran's currently diagnosed cataracts and his active military service.  In this regard, as noted above, Dr. C. stated that cataracts could be caused by repetitive trauma, and that shooting could cause repetitive trauma.  However, an opinion expressed in the terms of "may", also implies that it "could not" and it is too speculative to meet the much higher standard of proof, that is, of actual causation.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  Furthermore, the July 2014 VA examiner opined that the Veteran's cataracts were not traumatic in nature.  

There is no positive evidence of record, except for the Veteran's own statements, suggesting a connection between his bilateral cataracts and his active service.  On this point, there is no evidence that the Veteran has expertise or training to determine the cause of his bilateral cataracts.  He is thus considered a layperson.  Whether lay nexus evidence is competent evidence cannot be determined categorically.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009). Rather, such a determination depends on the facts of the case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is one where a lay person's observations would be not be sufficient because the issue is complex and beyond mere observation.  Clyburn v. West, 12 Vet. App. 296 (1999). 

In the present case, the question of whether the Veteran's cataracts are related to his active service or events therein, is a complex issue.  Diagnosing and determining the etiology of cataracts goes beyond mere lay observation, and requires clinical testing and/or study and the training and knowledge of how to read and interpret these tests and studies.  Thus, although the Veteran may sincerely believe that his current disability is related to service, the issue of whether the Veteran's cataracts is a result of events during his active service falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Based on the complexity of the medical question, the Board finds that the Veteran is not competent to establish the etiology of his cataracts.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

There is no other evidence of record showing that the bilateral cataracts, diagnosed several years after service, around 2007, are related to the Veteran's active military service.  The Veteran has not specifically reported continuous symptoms since service and there is no other evidence, VA or private, which indicates that the Veteran's bilateral cataracts may be related to his active military service. 

For the reasons stated above, the Board finds that service connection for bilateral cataracts is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.

(The Order follows on the next page.)

ORDER

For the period prior to June 9, 2011, an increased (compensable) rating for bilateral hearing loss is denied.

For the period beginning June 9, 2011, a rating in excess of 10 percent for bilateral hearing loss is denied.

For the period prior to July 31, 2014, a rating in excess of 10 percent for a left foot disability is denied.  

For the period beginning July 31, 2014, the criteria for a rating in excess of 30 percent for a left foot disability is denied.  

Service connection for a right foot disability, to include as secondary to a service-connected disability, is denied

Service connection for bilateral visual impairment is denied.

Service connection for bilateral cataracts is denied.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  Id.  

The Veteran contends that his currently diagnosed DM, is related to exposure to herbicides in Vietnam.  Specifically, he claims that although he did not serve in Vietnam, he was assigned to the 1 Battalion, 12th Cavalry 1st Cavalry Division and lived with the equipment and tentage that had been in Vietnam that had been exposed to Agent Orange.

The Veteran has reported that although he was never diagnosed with DM during service, throughout his entire 23 years of service he had a tendency to drink water and urinated more frequently than his peers.  He believes this excessive thirst and frequent urination were primary symptoms of diabetes.  

R K , who identified himself as a certified Emergency Medical Technician (EMT)
and retired Command Sergeant Major, reported that he knew the Veteran since
1986 and noticed the Veteran's diabetic symptoms to include swelling and burning
feet, increased thirst, problems urinating, increased appetite, vision problems, slow
healing, and increased fatigue.

A May 2009 record by Dr. K. indicates that he treated the Veteran since January
2001 and that the Veteran had diabetes as of January 17, 2001.  The Veteran was afforded a January 2010 VA examination.  The examiner reviewed the Veteran's history to include his DM diagnosis since 2001 from King's Daughter Clinic and his reports of being in contact with Agent Orange when working as a historian with contaminated Vietnam War related objects.  The examiner concluded that it was less likely than not that the Veteran s DM was related to service.  He reasoned that the claim of Agent Orange exposure via items from Vietnam was not scientifically or medically proven.  However, the Board found that as the examiner did not discuss all of the Veteran's reported in-service symptoms, which may have been early indicators of DM, aside from increased urination and thirst, an addendum opinion was needed.  See April 2014 Board remand.

The Veteran was afforded another VA DM examination in August 2014.  However, the examiner again failed to discuss any of the Veteran's reported early manifestations of DM, aside from increased urination and thirst.  He did not discuss the Veteran's reported swelling and burning feet, increased appetite, vision problems, slow healing, or increased fatigue.  Consequently, the Board finds that it has no alternative but to remand this case again for compliance with the Board's previous remand order.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure that there is compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his DM.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate the records of such treatment with the claims file.  All development efforts should be in writing and associated with the claims file/efolder.

The RO should also obtain any outstanding VA medical records dated from Augusts 2014 to the present.

2.  Then, return the claims folder to the examiner who provided the August 2014 VA examination and opinion.  The examiner should review the claims folder again and acknowledge such review in the examination report or in an addendum, and any indicated studies should be performed.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's DM is related to service, to include due to the reported exposure to herbicide contaminated objects.

The examiner should also specifically address all of the reported symptomatology, including increased urination, excessive thirst, swelling and burning feet, increased appetite, vision problems, slow healing, and increased fatigue described in the lay statements and by R.K., EMT.  

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

A complete rationale should be given for all opinions and conclusions expressed.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

If the examiner who provided the previous examination is unavailable, another medical professional should review the claims folder and provide the necessary opinion and rationale.  An additional examination should be afforded if the new examiner determines that one is necessary.

3.  After completion of the above, readjudicate the remaining claim on appeal.  If the benefit sought on appeal is denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


